Exhibit 10.2

 

THIRTEENTH AMENDED AND RESTATED SECURED REVOLVING NOTE

(PNC Bank, National Association)

 

$120,000,000.00

May 5, 2015

 

FOR VALUE RECEIVED, BIO-REFERENCE LABORATORIES, INC., a New Jersey corporation
with an address at 481 Edward H. Ross Drive, Elmwood Park, New Jersey 07497 and
its Subsidiary or Subsidiaries party hereto (collectively, jointly and severally
the “Borrowers”), promise to pay on the earlier of demand made in accordance
with the terms of the Loan Documents (as defined herein) or October 31, 2016, to
the order of PNC BANK, NATIONAL ASSOCIATION (the “Lender”), in lawful money of
the United States of America in immediately available funds at the Payment
Office of PNC Bank, National Association as the Agent for the Lenders (the
“Agent”) at its offices located at Two Tower Center Boulevard, East Brunswick,
New Jersey 08816, or at such other location as Lender may designate from time to
time, the principal sum of ONE HUNDRED TWENTY MILLION DOLLARS ($120,000,000.00)
(the “Facility”) or such lesser amount as may be advanced to or for the benefit
of Borrowers hereunder, together with interest accruing on the outstanding
principal balance from the date hereof, as provided below:

 

1.              Rate of Interest.  Amounts outstanding under this Note will bear
interest at a rate per annum which, as Borrowers shall elect in accordance with
the terms of the Loan Documents, shall be at all time equal to either (a) the
Alternate Base Rate per annum plus the Applicable Margin with respect to
Domestic Rate Loans or (b) the Eurodollar Rate plus the Applicable Margin with
respect to Eurodollar Rate Loans.  Interest will be calculated on the basis of a
year of 360 days for the actual number of days in each interest period.  For all
Domestic Rate Loans, if and when the Alternate Base Rate changes, the rate of
interest on this Note will change automatically without notice to Borrowers,
effective on the date of any such change.  In no event will the rate of interest
hereunder exceed the maximum rate allowed by law.

 

2.              Advances. Borrowers may request advances, repay and request
additional advances hereunder, subject to the terms and conditions of this Note
and the Loan Documents.  In no event shall the aggregate unpaid principal amount
of advances under this Note exceed the face amount of this Note.

 

3.              Payment Terms.  The outstanding principal balance and any
accrued but unpaid interest shall be due and payable to Agent on the earlier of
demand made in accordance with the Loan Documents or October 31, 2020.  Accrued
interest will be due and payable in the absence of demand on the first (1st) day
of each month with respect to Domestic Rate Loans and on the last day of each
Interest Period (or calendar quarter within an Interest Period, in the case of
Interest Periods exceeding three months) with respect to Eurodollar Rate Loans. 
If any payment under this Note shall become due on a Saturday, Sunday or public
holiday under the laws of the State of New Jersey, such payment shall be made on
the next succeeding Business Day and such extension of time shall be included in
computing interest in connection with such payment.  Borrowers hereby authorize
Agent to charge Borrowers’ deposit account at Agent for any payment when due
hereunder.  Payments received will be applied to charges, fees and expenses
(including attorneys’ fees), accrued interest and principal in any order Agent
may choose, in its sole discretion.

 

4.              Late Payments; Default Rate.  If Borrowers fail to make any
payment of principal, interest or other amount coming due pursuant to the
provisions of this Note within ten (10) calendar days of the date due and
payable, Borrowers also shall pay to Lender a late charge equal to two percent
(2%) of the amount of such payment.  Such ten (10) day period shall not be
construed in any way to extend the due date of any such payment.  The late
charge is imposed for the purpose of defraying Lender’s expenses incident to the
handling of delinquent payments and is in addition to, and not in lieu of, the
exercise by Agent or Lender of any rights and remedies hereunder, under the
other Loan Documents or under applicable laws, and any fees and expenses of any
agents or attorneys which Agent or Lender may employ.  Upon the occurrence of an
Event of Default under the Loan Documents, at the option of the Required
Lenders, this Note shall bear interest at a rate per annum (based on a year of
360 days and actual days elapsed) which shall be two percent (2%) per annum in
excess of the interest rate in effect from time to time with respect to Domestic
Rate Loans but not more than the maximum rate allowed by law (the “Default
Rate”).  The Default Rate shall continue to apply whether or not judgment shall
be entered on this Note.

 

5.              Prepayment.  The indebtedness evidenced by this Note may be
prepaid in whole or in part at any time without penalty, subject, however, to
the provisions of the Loan Documents, so that the outstanding principal balance
hereof may be reduced to Zero ($0) Dollars from time to time.

 

6.              Other Loan Documents.  This Note is issued in connection with
the Amended and Restated Loan and Security Agreement dated as of September 30,
2004, as heretofore and as may in the future be amended from time to time (the
“Credit Agreement”)

 

1

--------------------------------------------------------------------------------


 

and the Other Documents executed in conjunction therewith, as the same have been
and may hereafter be amended from time to time, the terms of which are
incorporated herein by reference (the “Loan Documents”) and is secured by the
property described in the Loan Documents and by such other collateral as
previously may have been, is, or in the future may be granted to Agent to secure
this Note.  Any capitalized term not defined herein shall be defined as set
forth in the Credit Agreement, the terms and conditions of which are
incorporated herein by reference as if set forth herein at length.

 

7.              Advance Procedures.  A request for advance made by telephone
must be promptly confirmed in writing by such method as Agent may require. 
Borrowers authorize Agent to accept telephonic requests for advances, and Agent
shall be entitled to rely upon the authority of any person providing such
instructions.  Borrowers hereby indemnify and hold Agent harmless from and
against any and all damages, losses, liabilities, costs and expenses (including
reasonable attorneys’ fees and expenses) which may arise or be created by the
acceptance of such telephone requests or making such advances.  Agent will enter
on its books and records, which entry when made will be presumed correct, the
date and amount of each advance, as well as the date and amount of each payment
made by Borrowers.

 

8.              Events of Default.  The occurrence of any of the Events of
Default set forth in the Loan Documents will be deemed to be an “Event of
Default” under this Note.  Upon the occurrence of an Event of Default:  (a)
Lender shall be under no further obligation to make advances hereunder; (b) if
an Event of Default specified in Section 10.5 or 10.6 of the Credit Agreement
shall occur, the outstanding principal balance and accrued interest hereunder
together with any additional amounts payable hereunder shall be immediately due
and payable without demand or notice of any kind; (c) if any other Event of
Default shall occur, the outstanding principal balance and accrued interest
hereunder together with any additional amounts payable hereunder, at the option
of the Required Lenders and without demand or notice of any kind, may be
accelerated and become immediately due and payable; (d) at the option of Agent
or at the discretion of the Required Lenders, this Note will bear interest at
the Default Rate from the date of the occurrence of the Event of Default; and
(e) Agent and Lender may exercise from time to time any of the rights and
remedies available to Agent and Lender under the Loan Documents or under
applicable law.

 

9.              Right of Setoff.  In addition to all liens upon and rights of
setoff against the money, securities or other property of Borrowers given to
Lender by law, Lender shall have, with respect to Borrowers’ obligations to
Lender under this Note and to the extent permitted by law, a contractual
possessory security interest in and a contractual right of setoff against, and
Borrowers hereby assign, convey, deliver, pledge and transfer to Lender all of
Borrowers’ right, title and interest in and to, all deposits, moneys, securities
and other property of Borrowers now or hereafter in the possession of or on
deposit with, or in transit to, Lender whether held in general or special
account or deposit, whether held jointly with someone else, or whether held by
Lender for safekeeping or otherwise, excluding, however, all IRA, Keogh, and
trust accounts.  Every such security interest and right of setoff may be
exercised without demand upon or notice to Borrowers.  Every such right of
setoff shall be deemed to have been exercised hereunder without any action of
Lender, although Lender may enter such setoff on its books and records at a
later time.

 

10.       Miscellaneous.  No delay or omission of Agent or Lender to exercise
any right or power arising hereunder shall impair any such right or power or be
considered to be a waiver of any such right or power, nor shall Agent’s or
Lender’s action or inaction impair any such right or power.  Borrowers agree to
pay on demand, to the extent permitted by law, all costs and expenses incurred
by Agent and Lender in the enforcement of their rights in this Note and in any
security therefor, including without limitation reasonable fees and expenses of
their counsel.  If any provision of this Note is found to be invalid by a court,
all the other provisions of this Note will remain in full force and effect. 
Borrowers and all other makers and endorsers of this Note hereby forever waive
presentment, protest, notice of dishonor and notice of non-payment.  Borrowers
also waives all defenses based on suretyship or impairment of collateral.  If
this Note is executed by more than one Borrower, the obligations of such persons
or entities hereunder will be joint and several.  This Note shall bind Borrowers
and their successors and assigns, and the benefits hereof shall inure to the
benefit of Lender and its successors and assigns.

 

This Note has been delivered to and accepted by Lender and will be deemed to be
made in the State of New Jersey.  THIS NOTE WILL BE INTERPRETED AND THE RIGHTS
AND LIABILITIES OF LENDER AND  BORROWERS DETERMINED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW JERSEY, EXCLUDING ITS CONFLICT OF LAWS RULES.  The
jurisdiction and venue provisions of the Credit Agreement are incorporated in
this Note by reference as though set forth herein at length.

 

11.       Waiver of Jury Trial.  BORROWERS IRREVOCABLY WAIVE ANY AND ALL RIGHTS
BORROWERS MAY HAVE TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR CLAIM OF ANY
NATURE RELATING TO THIS NOTE, ANY DOCUMENTS EXECUTED IN CONNECTION WITH THIS
NOTE OR ANY TRANSACTION CONTEMPLATED IN ANY SUCH DOCUMENTS.  BORROWERS
ACKNOWLEDGE THAT THE FOREGOING WAIVER IS KNOWING AND VOLUNTARY.

 

12.       Substitution of Note.  This Note evidences indebtedness created under
the Credit Agreement, which indebtedness is in full force and effect on a
continuing basis, unimpaired and undischarged, under the Credit Agreement.  This
Note is issued in substitution

 

2

--------------------------------------------------------------------------------


 

for and replacement of, but not in payment or satisfaction of, that certain
Twelfth Amended and Restated Secured Revolving Note dated February 3, 2014, in
the face amount of $70,000,000.00.

 

Borrowers acknowledge that they have read and understood all the provisions of
this Note, including the waiver of jury trial, and have been advised by counsel
as necessary or appropriate.

 

WITNESS the due execution of this Thirteenth Amended and Restated Secured
Revolving Note as a document under seal, as of the date first written above,
with the intent to be legally bound hereby.

 

 

ATTEST:

 

BIO-REFERENCE LABORATORIES, INC.,

 

 

 

a New Jersey corporation

 

 

 

 

 

 

 

 

By:

/S/ Nicholas Papazicos

 

By:

/S/ Marc D. Grodman

 

Nicholas Papazicos, Secretary

 

MARC D. GRODMAN, President

 

 

 

 

 

 

 

ATTEST:

 

GENEDX, INC.

 

 

 

(formerly known as BRLI No. 2 Acquisition Corp.),

 

 

 

a New Jersey corporation,

 

 

 

 

 

 

 

 

By:

/S/ Nicholas Papazicos

 

By:

/S/ Marc D. Grodman

 

Nicholas Papazicos, Secretary

 

MARC D. GRODMAN, President

 

3

--------------------------------------------------------------------------------